EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-13 directed to a different invention non-elected without traverse on 6/15/2020.  Accordingly, claims 1-13 have been cancelled.

Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a method of making an electrode assembly wherein one of the anode or cathode layers contains a first catalyst of a noble metal other than ruthenium and a second composition comprising a metal oxide wherein a fluoro-phosphonic acid dispersion is formed by dissolving the fluoro-phosphonic acid in a solvent, and dispersing that dispersion onto the metal oxide composition then removing the solvent of the treated dispersion.  The Baysham and Ye references (already provided) discloses treating a cathode noble metal with a fluoro-phosphonic acid dispersion but does not specifically disclose a metal oxide catalyst composition being treated with a fluoro-phosphonic acid dispersion. Therefore it would not be obvious for one of ordinary skill in the art at the time of filing to have method of making an electrode assembly wherein one of the anode or cathode layers contains a first catalyst of a noble metal other than ruthenium and a second composition comprising a metal oxide wherein a fluoro-phosphonic acid dispersion is formed by dissolving the fluoro-phosphonic acid in a solvent, and dispersing that dispersion onto the metal oxide composition then removing the solvent of the treated dispersion.  Previously withdrawn claims 17, 18, and 23 have been rejoined since they depend on allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729